DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 04/28/2021 has been accepted and entered. Accordingly, Claims 8, 14 and 21 have been amended.             
Claims 1-27 are pending in this application.      

Response to Arguments
Applicant’s arguments: see Pages 7-27 of the Amendment filed 04/28/2021, with respect to claims 1-27, in conjunction with amendments “at least one first device that forms a cell and performs radio communication with a wireless terminal, the at least one first device including a first controller that comprises a first processor, the first processor configured to execute a first scheduling process that includes at least a first part of a scheduling process for the radio communication, wherein the number of cells formed corresponds to a number of the at least one first device; and a second device including a second controller that is coupled to the first controller via a network, wherein the second controller is capable of controlling at least a part of the radio communication with the wireless terminal” have been fully considered and are persuasive. Therefore, rejections of claims 1-27 have been withdrawn.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks filed “at least one first device that forms a cell and performs radio communication with a wireless terminal, the at least one first device including a first controller that comprises a first processor, the first processor configured to execute a first scheduling process that includes at least a first part of a scheduling process for the radio communication, wherein the number of cells formed corresponds to a number of the at least one first device; and a second device including a second controller that is coupled to the first controller via a network, wherein the second controller is capable of controlling at least a part of the radio communication with the wireless terminal” has overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	R1-135377 “Signalling for Inter-eNB CoMP with Non-Ideal Backhaul”, 3GPP TSG-RAN WG1 meeting #75, which is directed to Coordinated Multiple Point (CoMP) communication system; and teaches that a radio base station eNB/TP transmission point; distributed schedulers of TP that forms a cell and performs radio communication with a UE wireless terminal, the distributed scheduler including a first controller that comprises a first processor, the first processor is executing a first scheduling process (e.g., loose coordinated scheduling) that includes at least a first part of a scheduling process (e.g., distributed scheduling) for the radio communication, the number of cells formed corresponds to a number of the distributed scheduler/first device; centralized scheduler or controller including a second controller that is coupled to the first controller of the distributed scheduler/first device via a network, centralized scheduler or controller including a second controller is capable of controlling at least part of the radio communication/ CoMP coordinated scheduled in a centralized scheduler with the wireless terminal UE; centralized scheduler or controller the second controller comprising a second processor, the second processor is executing a second scheduling process (e.g., tight coordinated scheduling) that includes at least a second part of the scheduling process (e.g., centralized scheduling) for the radio communication; the second part of the scheduling process (e.g., centralized scheduler) including higher layer functions not included in the at least the first part of a scheduling process/ distributed scheduler such as control of the parameter configuration of different cooperation points; the radio base station/transmission point adaptively adjusts/controls the scheduling process (e.g., centralized scheduler and distributed scheduler) for the radio communication according to at least one of a plurality of radio communication control parameters configuration (e.g., CSI-RS, ZP CSI-RS, IMR cooperative configuration, Semi-static cooperative BF pattern configuration or muting pattern configuration and Resource allocation priority configuration etc.) in the level of a few to ten milliseconds and Coordinated scheduling (CS) for parameters configuration; 
	Barbieri et al. (U.S Patent Application Publication No. US 2018/0034669 A1), which is directed to radio frequency communication system; and teaches that the radio RAN base station adaptively adjusts the scheduling process performed by the BBU second controller and the RRU first controller for the radio communication according to one of a plurality of received radio communication parameters/the scheduling parameters including frequency-domain allocation size, modulation and coding schemes, number of grants, pattern of usable subframe etc. and the radio RAN 2300 base station comprises the BBU second controller and the RRU first controller and the adaptive fronthaul protocol used on the fronthaul link for communication between the RRU and the BBU referred to as (FIP) fronthaul-over-IP; the BBU is managing and controlling the operation of the RRU by reading/writing scheduling parameters (para [0382]-[0383] lines 1-6, Fig.23&28-29).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “at least one first device that forms a cell and performs radio communication with a wireless terminal, the at least one first device including a first controller that comprises a first processor, the first processor configured to execute a first scheduling process that includes at least a first part of a scheduling process for the radio communication, wherein the number of cells formed corresponds to a number of the at least one first device; and a second device including a second controller that is coupled to the first controller via a network, wherein the second controller is capable of controlling at least a part of the radio communication with the wireless terminal” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414